 

Exhibit 10.3

 





Lease Contract (Senmiao Ronglian)

 

Landlord (Party A):

 

Yang Xiaodong ID Card No.: 513125196312150423     Li Pin ID Card No.:
510103196306020023     Li Hong ID Card No.: 510103195907220034

 

Tenant (Party B): Sichuan Senmiao Ronglian Technology Co., Ltd.

 

Legal Representative: Hu Xiang

 

This Lease Contract (hereinafter referred to as the “Contract”) is made by and
between the Parties on the principle of equality, free will and consensus in
accordance with the provisions of the Contract Law of the People’s Republic of
China, the Law of the People's Republic of China on Urban Real Estate
Administration and other relevant laws and regulations with respect to the lease
of the Premises below.

 

Article I Premises

 

Party A intends to lease the Premises (hereinafter referred to as the
“Premises”) located at Room 1601, 1604, 1606, 1612, 16th Floor, Block A, Shihao
Square, No. 1098, Middle Jiannan Avenue, Chengdu Hi-tech Industrial Development
Zone, Chengdu, Sichuan, PRC (among which, Room 1606 is partially leased, and the
leased area is 25.2 square meters; Room 1612 is partially leased, and the leased
area is 193.12 square meters) to Party B, with a total area of about 459.1
square meters. If the actual area of the Premises leased by Party A to Party B
under this Contract is larger or smaller than the area provided herein, the rent
will remain unchanged and no adjustment to rent will be made. (The floor plan of
the Premises leased to Party B is attached herein as an annex to this Contract,
and Annex 2 is Party A’s Purchase Contract of the Premises).

 

Article II Use of Premises

 

The Premises leased by Party A to Party B is for office use by Party B. Unless
otherwise agreed by the Parties, Party B shall not change the use of the
Premises.

 

Article III Lease Term

 

The lease term is three years, from April 1, 2018 to March 31, 2021. The Parties
shall determine in writing whether to renew the Contract two months prior to the
expiration of the lease term.

 



 

 

 

Article IV Rent and Payment Method



 

1. The rent per square meter is RMB 66.00 yuan, and the monthly rent in total is
RMB 30,300.60 yuan.

 

2. Party B shall pay the rent on a quarterly basis.

 

3. Party B shall pay Party A the rent 30 days (if the deadline falls on a legal
holiday, such deadline shall be postponed accordingly) prior to the commencement
date of the lease term.

 

Party A shall provide Party B with a valid invoice within two weeks after the
confirmation of the receipt of the rent.

 

Party B’s information for the issuance of invoices is as follows:

 

Invoice Type: General VAT Invoice

 

Company Name: Sichuan Senmiao Ronglian Technology Co., Ltd.

 

Taxpayer’s Registration Number: 91510000309351968T

 

Address & Tel.: Room 160, 16th Floor, Block 1, No. 1098, Middle Jiannan Avenue,
Chengdu Hi-tech Industrial Development Zone, Chengdu, Sichuan, PRC.

 

028-61554399

 

Bank Name: Agricultural Bank of China Chengdu Branch Oucheng Sub-branch

 

Account Number: 22872901040003901

 

The bank account information of Party A for collecting rent is as follows:

 

Account Name Li Hong     Bank Name Industrial and Commercial Bank of China
Chengdu Hi-tech Industrial Development Zone Sub-branch Operation Office    
Account Number 16222084402008998723

 

4. If Party B fails to pay the rent on schedule as stipulated in the Contract,
Party B shall pay late payment fee by 0.3% of the annual rent per day. If Party
B fails to pay the due and unpaid rent within 15 days from the receipt of the
written collection letter from Party A, Party A is entitled to terminate the
Contract.

 

Article V Date of Delivery of Premises and Performance Bond

 

1. Party A shall deliver the Premises to Party B by April 1, 2018.

 



 

 

 

Article VI Party A’s Undertaking about the Property Rights

 

Party A undertakes that there is no property right or litigation disputes on the
Premises to be leased. Otherwise, Party A shall bear the full responsibility;
and Party A shall be liable for any economic loss caused to Party B thereby.

 

Article VII Responsibility of Repair and Maintenance

 

1. During the lease term, Party A shall inspect and repair the Premises and its
attached facilities in due time and Party B shall actively assist in such
inspection and repair.

 

2. The normal overhaul costs of the Premises shall be borne by Party A. In the
event of any damage to the glass curtain wall, building structure or central
air-conditioning system of the Premises due to improper management and use of
the Premises by Party B, or any loss, claim or lawsuit and other related losses
arising from the unauthorized installation of electrical equipment, improper use
and improper maintenance of pipelines and circuits by Party B, or pollution
caused by decoration of Party B, Party B shall be liable for compensating for
such damage and losses.

 

Article VIII Covenants on Decoration and Change in the Structure of the Premises

 

Party B shall not arbitrarily damage the facilities of the Premises. If it is
necessary to change the internal structure and decoration of the Premises and to
install any equipment that will affect the structure of the Premises, Party B
shall obtain the prior written consent of Party A, and the expenses incurred
thereby shall be borne by Party B.

 

Article IX Covenants on Relevant Expenses during the Lease Term

 

During the lease term of the Premises, the expenses such as utilities, telephone
charges, property management fees, and Internet access fees of the leased
Premises shall be borne by Party B.

 

Article X Expiration of the Lease Term

 

Upon the expiration of the lease term, the Contract shall be terminated. If all
the facilities, equipment and office furniture in the office space rented by
Party B are intact, and all expenses incurred by Party B during the lease term
(including, but not limited to, property management fees, utilities, Internet
access fees, etc.) has been paid in full then, Party B shall return the Premises
to Party A, and Party A shall return the performance bond paid by Party B
without interest.

 

If Party B requests to continue the lease, Party B shall submit a written
request to Party A two months prior to the expiration of the lease term. Party A
shall reply to Party B in writing within two months prior to the expiration of
the Contract. If Party A agrees to continue the lease, the Lease Contract shall
be renewed.

 



 

 

 

Article XI Covenants on Termination of Contract Due to Party B’s Liability

 

In the event of any one of the following cases of Party B, Party A may terminate
the Contract and recover the Premises, and Party B shall be liable for the
compensation for the losses caused to Party A (if any):

 

1. Party B sublets the Premises, or transfers or lends the Premises to others
without authorization;

 

2. Party B demolishes and alters the structure of the Premises or changes the
use of the Premises without authorization;

 

3. Party B uses the Premises for illegal activities;

 

4. Party B deliberately damages the Premises.

 

Article XII Early Termination of the Contract

 

1. During the lease term, if either party proposes to terminate the Contract,
such party shall notify the other party in writing two months in advance.

 

2. If Party A must terminate the Contract due to demolition and relocation by
government or force majeure or the occurrence of the events as stipulated in
Article XII of this Contract, Party A shall notify Party B in writing two months
in advance.

 

Article XIII Liabilities for Breach of Contract

 

During the lease term, the Parties must abide by the Contract. If either party
is in violation of any provision of this Contract, such party must bear the
liability for breach of contract and compensate for the economic losses of the
other party.

 

Article XIV Special Provisions

 

1. The Premises leased by Party A to Party B under this Contract is a part of a
whole floor, which is a complete system in the design. Party A leases part of it
to Party B for independent use. Party A may separate the leased space on the
premise of meeting the requirements of fire protection and shall set emergency
exits for such space.

 

2. The utilities and the property management fee shall be paid by Party B
according to the actual use directly to the property management company. As for
the network cable, telephone line, etc., Party B shall apply for the
installation of such lines in the leased space, and ports shall be installed
separately and used independently, and the fees for network and telephone shall
be paid by Party B independently.

 



 

 

 

3. The location plans of the Premises rented by Party B and the used space are
attached to the Contract as an annex.

 

4. The office furniture in the Premises rented by Party B shall be owned by
Party A. Party A shall record such furniture in a book, which shall be signed by
Parties for confirmation. Party B shall protect Party A’s furniture and, in case
of any damage, compensation according to the original price shall be made by
Party B.

 

5. Upon the execution of this Contract, Party B shall pay Party A the
performance bond. If the lease term expires and Party B has not breached the
Contract, Party A shall return Party B the performance bond in full. In the
event of any breach of contract by Party B (including unilateral early
termination of the Contract), Party A shall not return the performance bond to
Party B. During the lease term, if Party A unilaterally requires the early
termination of the Contract, Party A shall return the performance bond to Party
B in full without interest.

 

Article XV Miscellaneous

 

1. At the time of the execution of this Contract, The Parties clearly understand
their respective rights, obligations and responsibilities, and agree to strictly
comply with the Contract. Matters not covered in this Contract shall be
separately agreed upon by the Parties, and a supplementary agreement shall be
made with respect to such matters. In case the supplementary agreement is
inconsistent with this Contract, the supplementary agreement shall prevail.

 

2. The Annexes to this Contract are an integral part of this Contract. Matters
not covered in this Contract and its annexes and supplemental agreement shall be
governed by the relevant laws and regulations of the People’s Republic of China.

 

3. Any dispute arising from the performance of this Contract shall be settled
through negotiation by the Parties. If negotiation fails, such dispute may be
submitted to the local people’s court of the Premises.

 

4. This Contract is made in quadruplicate, with each party holding two copies,
which have the same legal effect. This Contract becomes effective upon the
signing and sealing by the Parties.

 



 

 

 



Party A (Seal and Signature):   Party B (Seal and Signature): Party A (Seal and
Signature):   Sichuan Senmiao Zecheng Business Consulting Co., Ltd.     [Company
Seal Affixed here] /s/ Li Hong   Legal Representative: Li Hong   Date: April 1,
2018       /s/ Li Pin     Li Pin           /s/ Yang Xiaodong     Yang Xiaodong  
        Date: April 1, 2018    

 







 

